Citation Nr: 1440545	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  13-00 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for the service-connected coronary artery disease.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents. 

The issue of entitlement to a TDIU rating is being remanded to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The service-connected coronary heart disease is not shown to have resulted in acute or chronic congestive heart failure in the past year; dyspnea, fatigue, angina, dizziness, or syncope did not result from a workload between 5 and 7 METs; nor is cardiac hypertrophy or dilation demonstrated; nor is left ventricular dysfunction with an ejection fraction of 30 to 50 percent demonstrated.



CONCLUSION OF LAW

The criteria for the assignment of an initial  rating in excess of 10 percent for the service-connected coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104 including Diagnostic Code 7005 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in October 2009 on the underlying issue of service connection.  Where, as here, service connection has been granted and an effective date and an initial rating have been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA and private treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in February 2010 and in January 2014.  The Board finds that the VA examinations along with the other evidence of record are adequate for rating purposes.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.



Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed during the appeal period and a uniform evaluation is warranted.  

The service-connected coronary artery disease is rated under Diagnostic Code 7005.  Under Diagnostic Code 7005 for arteriosclerotic heart disease (coronary artery disease) a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  

A 30 percent, rating is warranted for a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; with evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray study.  

A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating is warranted where there is chronic congestive heart failure, or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; with left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.  There is no other potentially applicable Diagnostic Code.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 


Analysis

By way of history, the RO in a rating decision in November 2010 granted service connection for coronary artery disease, status post taxus stents, and assigned a 10 percent evaluation effective on October 20, 2009.  

A private resting electrocardiogram in February 2010 was within normal limits.  The Veteran's METS level was 10.1.  

On VA examination in February 2010, the Veteran complained of daily angina and occasional dyspnea.  His chest x-ray study showed that heart size was normal.  The examiner indicated that there was no evidence of congestive heart failure.  The exercise stress test resulted in 10.1 METS.  The electrocardiogram showed occasional premature atrial contraction with occasional premature ventricular contraction.  

The private medical records from August 2010 to October 2010 showed that the Veteran's left ventricular dysfunction with an ejection fraction ranged from 57 percent to 63 percent.   In August 2010, the Veteran had 11.7 METS; in August 2011, he had 10.1 METS; in October 2012, he had 11.70 METS.  

On VA examination in January 2014, the examiner indicated that the Veteran did not have congestive heart failure.  The examiner added that the most recent echocardiogram stress test was in October 2012 when his METS level was 11.  He indicated that the Veteran had dyspnea, fatigue and angina with METS greater than 7-10 METS.  

The VA examiner found that there was no evidence of cardiac hypertrophy or dilatation based on an electrocardiogram in October 2010 or an echocardiogram in October 2012.  

In sum, the service-connected coronary heart disease has  not resulted in acute or chronic congestive heart failure in the past year; a workload between 5 and 7 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; cardiac hypertrophy or dilation; nor was it manifested by left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

Thus, on this record, the claim for an initial rating in excess of 10 percent must be denied.

The Board also considered the Veteran's statements that he was entitled to an initial rating higher than 10 percent for the service-connected coronary artery disease.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  

In this case, however, the Board finds that the objective medical findings by a skilled professional are more persuasive and do not support the assignment of a higher rating.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation.

As the record contains no evidence showing that the Veteran is entitled to any initial higher ratings at any point during the instant appeal, no additional staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are for consideration in increased rating claims).  

As the preponderance of the evidence is against initial higher ratings at any time during the appeal, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107.


Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  

The Veteran's dyspnea, fatigue, angina, and METs workloads are adequately contemplated by the rating criteria under Diagnostic Code 7005.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  

However, in this case, there are no additional symptoms that have not been attributed to the Veteran's service-connected coronary artery disease.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions. 

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 



ORDER

An initial rating for the service-connected coronary artery disease higher than 10 percent is denied.  


REMAND

A claim for an increased evaluation includes a claim for a TDIU rating where there are allegations of worsening disability and related unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this case, on VA examination in January 2014, the examiner indicated that the Veteran's heart disease impacted his ability to work.  The Veteran reported to the examiner that he retired from the Post Office as his work was too strenuous due to his heart condition.  

In February 2012, the Veteran stated that his heart condition directly affected his ability to work at the postal facility.  Therefore, the RO should develop the claim for a TDIU rating in accordance with Rice.

Accordingly, this matter is REMANDED for the following action:

1. The AOJ should take all indicated action to send the Veteran a VCAA notice letter pertaining to a claim for a TDIU rating and allow for a reasonable period for response.  The AOJ should request that the Veteran provide sufficient information and authorization, to enable it to obtain any additional evidence pertinent to the claim.  

The AOJ should assist the Veteran in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.

If any records sought are not obtained, the AOJ should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


